DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 14-15, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2008/0297645 to Lo et al. (“Lo”).
 	Regarding claim 1, Lo teaches an imaging apparatus comprising: 
an imaging optical system including at least one optical element (see Figure 1 optical system including lens module 10 with barrel 11 and at least one lens 12); 
a holding member holding the imaging optical system (reference number 20, lens holder); 
an image sensor configured to capture a subject image formed by the imaging optical system (reference number 31 is a pixel array used to capture a subject image based on incident light received through the optical system); 
a substrate having the image sensor mounted thereon (image sensor chip 30 is a substrate with pixel array 31 mounted on it); 
a substrate portion integrating the image sensor and the substrate (the substrate portion is made up of reference number 30 and reference number 31, see Figures 1 and 2); and 
a bonding member fixing the substrate portion to the holding member, the bonding member being partly in contact with a surface of the substrate portion (reference number 60 adhesive fixes the substrate 30 to the lens holder 20 and is in contact with a surface of 30, as seen in Figure 1), and 
at at least two positions in a part of the surface of the substrate portion in contact with the bonding member, the surface of the substrate portion faces different directions (the adhesive 60 is positioned in contact with at least the left, right, and top surfaces of the substrate 30 with respect to the view in Figure 1, where the left and right sides as pictured face in different directions).
 	Regarding claim 2, Lo teaches the imaging apparatus according to claim 1, wherein at the at least two positions in the part of the surface of the substrate portion in contact with the bonding member, the surface of the substrate portion faces substantially opposite directions (with respect to the view seen in Figure 1, the left surface of substrate 30 and the right surface of substrate 30 are two positions in the surface of the substrate portion in contact with the adhesive 60, and the two positions of the surface face in opposite directions).
 	Regarding claim 3, Lo teaches the imaging apparatus according to claim 1, wherein the at least two positions are on different planar surfaces constituting the surface of the substrate portion (the left, right, and top sides of the substrate 30 that contact the adhesive layer 60 are each on a different planar surface of the substrate portion, see Figure 1).
 	Regarding claim 4, Lo teaches the imaging apparatus according to claim 3, wherein the holding member has a plurality of planar surfaces which are in contact with the bonding member and respectively face the different planar surfaces of the substrate portion in contact with the bonding member (see Figure 4 shows an example where the holding member 120 has a plurality of planar surfaces in contact with the adhesive 160 and face the different planar surfaces of the substrate 130 that are in contact with 160).
 	Regarding claim 5, Lo teaches the imaging apparatus according to claim 4, wherein the substrate portion has a first surface and a second surface facing substantially opposite directions as the different planar surfaces in contact with the bonding member, the holding member has a third surface facing the first surface and a fourth surface facing the second surface as the plurality of planar surfaces in contact with the bonding member, and a volume of the bonding member between the first surface and the third surface and a volume of the bonding member between the second surface and the fourth surface are substantially equal (with reference to Figure 4, the substrate portion, reference number 130, has a first and second surface which are the surfaces facing the opposite directions of left and right and are in contact with adhesive 160, the first surface faces the surface of 120 on the bottom right of 123 that contacts adhesive 160—which can include the surfaces inside the groove 122, and the second surface faces a fourth surface which is the surface of 120 on the bottom left, facing adhesive 160—also which can include the surfaces inside the groove; the volume of adhesive on both the left and right are substantially equal as seen in the figure).
 	Regarding claim 6, Lo teaches the imaging apparatus according to claim 5, wherein the substrate portion is in contact with the bonding member in a plurality of separated regions, and the volume of the bonding member between the first surface and the third surface and the volume of the bonding member between the second surface and the fourth surface are substantially equal in each of the plurality of separated regions (with reference to Figure 4, the substrate portion 130 is in contact with the adhesive bonding member 160 in a plurality of separated regions which can include the irregular shape where the adhesive fills in, including in the grooves 122 located in the bottom of holder 120; the volume of adhesive between both sets of surfaces are substantially equal in the separated regions).
 	Regarding claim 9, Lo teaches the imaging apparatus according to claim 1, wherein the bonding member includes a first bonding member and a second bonding member different from the first bonding member (the first bonding member is reference number 160 as seen in Figure 4 on the left side of substrate 130 and the second bonding member is the separate adhesive on the right side of substrate 130), 
the first bonding member and the second bonding member are respectively in contact with a first contact portion and a second contact portion of the surface of the substrate portion, the second contact portion being different from the first contact portion (the first contact portion can be a surface on the left side of substrate 130 and the second contact portion can be a surface on the right side surface of substrate 130), 
the first bonding member and the second bonding member are respectively in contact with a third contact portion and a fourth contact portion of the holding member, the fourth contact portion being different from the third contact portion (the third contact member may be any point on the bottom edge of holder 120 on the left side and the fourth contact member may be a portion on the bottom edge of holder 120 on the right side—including any surface in the groove 122), and 
a direction from the first contact portion to the third contact portion and a direction from the second contact portion to the fourth contact portion are different (depending on the left and right portion of holder 120 selected as the third and fourth contact portion, said directions may be different: for example the third portion can be directly above the first portion and thus the direction is horizontal, while the fourth portion may be angled from the second portion and thus the connected direction would be angled from horizontal).
 	Regarding claim 10, Lo teaches the imaging apparatus according to claim 9, wherein the first contact portion includes a part of a first surface of the surface of the substrate portion, and the second contact portion includes a part of a second surface of the surface of the substrate, the second surface being on an opposite side to the first surface (the first contact portion can be on the left facing surface of the substrate 130 and the second contact portion can be on the right facing surface of the substrate 130 and thus opposite to the first).
 	Regarding claim 11, Lo teaches the imaging apparatus according to claim 10, wherein the first contact portion and the second contact portion include at least a part of a side surface of the surface of the substrate portion, the side surface being substantially orthogonal to the first surface and the second surface (the first and second contact portion can be on the top surface, orthogonal to the left and right side surfaces of the substrate 130 in Figure 4).
 	Regarding claim 14, Lo teaches the imaging apparatus according to claim 10, wherein the third contact portion and the fourth contact portion respectively have surfaces facing the first surface and the second surface (the third contact portion may be the left inside surface of the groove 122 on the left side, or the top inside surface of the groove 122, both of which face the left surface of the substrate 130, similarly for the right side).
 	Regarding claim 15, Lo teaches the imaging apparatus according to claim 10, wherein the third contact portion has a surface facing the first surface, and the fourth contact portion has a surface not facing the second surface (the third contact portion is similar to that stated above with claim 14, and the fourth contact portion may be the left inside surface of the right side groove 122 that does not face the second surface which is the right side surface of the substrate 130).
Claims 19-20 are rejected similarly to claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lo further in view of U.S. Pub. No. 2017/0307842 to Nakamura et al. (“Nakamura”).
 	Regarding claim 18, Lo teaches the imaging apparatus according to claim 9, but is silent on wherein the first bonding member is an ultraviolet curing type, and the second bonding member is a thermosetting type.
	Nakamura teaches that adhesive applied to the bottom surface of a lens holder may be UV curable adhesive or thermosetting adhesive (see paragraph [0064]).  One of ordinary skill in the art would be able to chose different types of bonding material for each bonding member.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lo with that of Nakamura to use UV curing type for the first bonding member and thermosetting type for the second bonding member, both commonly used types of bonding material, depending on the designer’s preference in design.  
Allowable Subject Matter
Claims 7-8, 12-13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697